DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 5/6/2020. It is noted, however, that applicant has not filed a certified copy of the EP20161409.6 application as required by 37 CFR 1.55.

Election/Restrictions
Claims 12-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of monestier et al. (US 11175091, hereinafter, “Monestier” ) in view of Kazmierski; Andrei (US 8067881 B2, hereinafter, “Kamierski”).

Regarding claim 1, Monestier teaches a lighting device (lighting device, see line 1) comprising: 
a carrier (carrier, see line 2) having at least one section that has a triangular cross section (triangular cross section, see line 2), the carrier comprising: 
at least one mounting portion (mounting portion, see line 4) on an edge of the triangular cross section, and 
a heat sink body portion (heat sink body portion, see line 7) adjacent to, and protruding sidewards from (see line 8), the at least one mounting portion; 
at least one mounting face (mounting face, see line 6); 
at least one lighting module (lighting module, see line 9) on the at least one mounting face (mounting face).

Monestier does not explicitly teach at least one structure mounted to the at least one mounting portion, the at least one structure comprising the least one mounting face having an arrangement direction; the at least one lighting module mounted along the arrangement direction; and at least one light guide optically coupled to the at least one lighting module.

Kasmierski teaches a lighting device (light emitting device 10, see figures 12-13, and figures 1-11 to show common elements and features to all embodiments) including a carrier (light source holder 32, see fig 12) having at least one section (see cross section of 32, being triangular in fig 13) that has a triangular cross section (see fig 13), the carrier (32); at least one mounting portion (see upper portion of 32, better seen in fig 12) on an edge of the triangular cross section (upper edge of triangular section of 32), and a heat sink body portion (see portion of holder 16, see fig 12) adjacent to, and protruding sidewards from (see 16 protruding radially sidewards around 32, better seen in fig 12), the at least one mounting portion (upper portion of 32); 
at least one structure (substrate 33, better seen in fig 6) mounted to the at least one mounting portion (upper portion of 32), the at least one structure (33) comprising at least one mounting face (upper face of 33) having an arrangement direction (at least along the central axis L); at least one lighting module (light source 26 , see fig 6) mounted along the arrangement direction (along L) on the at least one mounting face (upper face of 33); and at least one light guide (lens 28, see fig 6) optically coupled (better seen in fig 6) to the at least one lighting module (26).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure and light guide as taught by Kasmierski into the teachings of Monestier in order to provide a structure that powers the lighting module; and a light guide that expands the light output of the lighting module. One of ordinary skill in the art would have been motivated to make this modification to provide positioning and light expansion to the lighting module.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kazmierski.

Regarding claim 1, Kasmierski teaches a lighting device (light emitting device 10, see figures 12-13, and figures 1-11 to show common elements and features to all embodiments) comprising: 
a carrier (light source holder 32, see fig 12) having at least one section (see cross section of 32, being triangular in fig 13) that has a triangular cross section (see fig 13), the carrier (32) comprising: 
at least one mounting portion (see upper portion of 32, better seen in fig 12) on an edge of the triangular cross section (upper edge of triangular section of 32), and 
a heat sink body portion (see portion of holder 16, see fig 12) adjacent to, and protruding sidewards from (see 16 protruding radially sidewards around 32, better seen in fig 12), the at least one mounting portion (upper portion of 32); 
at least one structure (substrate 33, better seen in fig 6) mounted to the at least one mounting portion (upper portion of 32), the at least one structure (33) comprising at 
at least one lighting module (light source 26 , see fig 6) mounted along the arrangement direction (along L) on the at least one mounting face (upper face of 33); and 
at least one light guide (lens 28, see fig 6) optically coupled (better seen in fig 6) to the at least one lighting module (26).

Regarding claim 10, Kasmierski teaches further comprising at least one air gap (see air gap, better seen in fig 6) between the at least one light guide (29) and the at least one lighting module (26).

Regarding claim 20, Kasmierski teaches an automotive exterior light (light emitting device 10 and main lens 206, see figures 12-13, and figures 1-11 to show common elements and features to all embodiments) comprising: 
a lighting device (10) comprising: 
a carrier (32) having at least one section (see cross section of 32, being triangular in fig 13) that has a triangular cross section (see fig 13), the carrier (32) comprising: 
at least one mounting portion (upper portion of 32, see fig 12) on an edge of the triangular cross section (upper edge of triangular section of 32), and 

at least one structure (33) mounted to the at least one mounting portion (upper portion of 32), the at least one structure (33) comprising at least one mounting face (upper face of 32) having an arrangement direction (along L); 
at least one lighting module (26) mounted along the arrangement direction (along L) on the at least one mounting face (upper face of 33); and 
at least one light guide (29) optically coupled (as seen in fig, 6) to the at least one lighting module (29).

Regarding the automotive exterior light, such property (as described in the preamble of claim 20) was considered not a limitation but an inherent property of the structure defined by the body of the claim.  Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81. Additionally, note that Kasmierski discloses the device is intended for general illumination, see col 1, line 8. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmierski.

Regarding claim 5, Kasmierski teaches wherein the at least one light guide (28) has at least two scattering side surfaces (inner and outer surfaces of main lens 29) configured to cause diffuse scattering (note light is emitted outwards and at a wider aperture dues to the curvatures of the surfaces of 29, and thus providing diffuse scattering, as clearly seen in figure 6) of incoming light (light from 26) and at least two transmissive side surfaces (inner and outer surfaces of holder 30 made of translucent resin) configured to allow transmission of incoming light (light from 26).

Kasmierski does not explicitly teach wherein the at least two scattering side surfaces configured to cause at least 90% diffuse scattering, and the at least two transmissive side surfaces configured to allow at least 70% transmission.
However, one of ordinary skill would have considered selecting a lens that provides extensive amount of diffuse scattering and light transmission so that the output provides enhanced illumination.
In re Boesch, 617 F.2nd 272, 205 USPQ 215 (CCPA 1980). One of ordinary skill would have been motivated to make this modification to avoid light losses and maximize light output. 

Regarding claim 6, Kasmierski teaches wherein the at least one light guide (28) has at least one top surface (see top surface of 28) , and the at least one top surface (top surface of 28) has an at least partly parabolic cylinder shape (evident from side view of 28, as seen in figure 6) with respect to the arrangement direction (along L).

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmierski in view of Cho et al. (US 20140016335 A1, hereinafter, “Cho”).

Regarding claim 2, Kasmierski does not explicitly teach wherein: the at least one structure has at least partly a concave cross section, the at least one mounting face corresponds at least partly to a surface area of the at least one structure having the concave cross section, and the at least one lighting module comprises at least two lighting modules mounted on the at least one mounting face at least partly facing each other.
Cho teaches a lighting device (Lamp unit and light system for a vehicle, see figures 27a- 27b) including a light module (light source 300, see fig 27a) on a structure (substrate 200, see fig 27a);
wherein: the at least one structure (200) has at least partly a concave cross section (note concavity formed between first upper surface 210 and second upper surface 220 of 200), the at least one mounting face (upper face of 200) corresponds at least partly to a surface area (upper surface area of 200) of the at least one structure (200) having the concave cross section (note concavity formed between 210-220), and the at least one lighting module (300) comprises at least two lighting modules (light sources 330-1 and 310-1) mounted on the at least one mounting face (upper face of 200) at least partly facing each other (as seen in figure 27b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure as taught by Cho into the teachings of Kasmierski for providing various luminous fluxes and beam patterns depending upon external environment. One of ordinary skill would have been motivated to make this modification to customize light output.

Regarding claim 3, Kasmierski does not explicitly teach wherein the at least two lighting modules are mounted on the at least one mounting face enclosing an angle of at least 30° and at most 135° between planes defined by their respective top surfaces.
Cho teaches wherein the at least two lighting modules (330-1 and 310-1) are mounted on the at least one mounting face (upper face of 200) enclosing an angle (see 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure as taught by Cho into the teachings of Kasmierski for providing various luminous fluxes and beam patterns depending upon external environment. One of ordinary skill would have been motivated to make this modification to customize light output.

Kasmierski as modified by Cho does not explicitly teach the angle of at least 30° and at most 135°.
However, Cho discloses the angle can be any obtuse angle between 91°-179°, see ¶ 415.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate an angle of at least 30° and at most 135° in the invention of Kasmierski as modified by Cho, since it has been held that Prior Art ranges that overlap claimed ranges provide prima facie case of obviousness. In re Wertheim, 541 F.2nd 257, 191 USPQ 90 (CCPA 1976). One of ordinary skill would have been motivated to make this modification to further customize light output for the intended application.

Regarding claim 4, Kasmierski does not explicitly teach wherein: the at least one structure has at least partly an inwardly recessed cross section, the at least one 
Cho teaches a lighting device (Lamp unit and light system for a vehicle, see figures 27a- 27b) including a light module (light source 300, see fig 27a) on a structure (substrate 200, see fig 27a);
wherein: the at least one structure (200) has at least partly an inwardly recessed cross section (note inward section formed between first upper surface 210 and second upper surface 220 of 200), the at least one mounting face (upper surface of 200) corresponds at least partly to a surface area (see surface area of 200) of the at least one structure (200) having the inwardly recessed cross section (note inward section formed between 210 and 220 of 200), and the at least one lighting module (300) comprises at least two lighting modules (light sources 330-1 and 310-1) mounted on the at least one mounting face (upper face of 200) at least partly facing each other (as seen in figure 27b).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the structure as taught by Cho into the teachings of Kasmierski for providing various luminous fluxes and beam patterns depending upon external environment. One of ordinary skill would have been motivated to make this modification to customize light output.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kasmierski in view of Kim et al. (KR 20150075301 A, hereinafter, “Kim”).

Regarding claim 7, Kasmierski does not explicitly teach wherein the at least one light guide has at least one extension for aligning the at least light guide to the at least one structure.
Kim teaches a lighting device (light emitting device, see figures 1-2) including a light guide (lens 30, see fig 1) coupled to a structure (printed circuit board, see page 3,  ¶ 1 of Kim translation);
wherein the at least one light guide (30) has at least one extension (lens support portion 34, see fig 2) for aligning the at least light guide (30) to the at least one structure (printed circuit board).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the extensions as taught by Kim into the teachings of Kasmierski, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to avoid distortion and non-uniformity caused by the lens misalignment.

Claims 8-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasmierski in view of Takano Sadao (KR 20180106191 A, hereinafter, “Takano”).

Regarding claim 8, Kasmierski does not explicitly teach wherein the at least one light guide comprises glass.
Takano teaches a lighting device (vehicle headlamp 10, see figures 6-7) including a light guide (lens 39, see fig 6) optically coupled to a light module (light emitting devices 32 and 33, see fig 7);
wherein the at least one light guide (39) comprises glass (see page 10, ¶ 3 of Takano translation).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the lens of Kasmierski from glass as taught by Takano, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification for the superior optical characteristics of glass.

Regarding claim 9, Kasmierski does not explicitly teach wherein the at least one light guide comprises silicone.
Takano teaches a lighting device (vehicle headlamp 10, see figures 6-7) including a light guide (lens 39, see fig 6) optically coupled to a light module (light emitting devices 32 and 33, see fig 7);
wherein the at least one light guide (39) comprises silicone (see page 10, ¶ 3 of Takano translation).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the lens of Kasmierski from silicone as taught by Takano, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification for the superior thermal resistance of silicone.

Regarding claim 11, Kasmierski teaches wherein the at least one structure (33) comprises a substrate (since 33 is a circuit board) for receiving the at least one lighting module (26), the substrate (33) comprising, on at least one side (side closer to 16, see fig 6), a routing layer (layer formed by feeder circuits 36, see fig 6) for electrical coupling of the at least one lighting module (26).
Kasmierski does not explicitly teach wherein the substrate is a ceramic substrate.
Takano teaches a lighting device (vehicle headlamp 10, see figures 6-7) including a light module (light emitting devices 32 and 33, see fig 7) on a substrate (circuit board 31, see fig 7);

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the substrate of Kasmierski from ceramic as taught by Takano, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). One of ordinary skill would have been motivated to make this modification for the high thermal conductivity of ceramic substrates.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007. The examiner can normally be reached Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR ROJAS CADIMA/           Examiner, Art Unit 2875